Appellant was convicted for the offense of rape, and his punishment assessed at death.
The record reaches this court in a most peculiar condition. The transcript is not certified to by the clerk; the only two bills of exception shown in the record are not approved by the judge, and the statement of facts is neither signed by the attorneys nor the judge.
While it is unsatisfactory to the court to dispose of a case of this magnitude without an opportunity of passing upon the merits of the case, yet, there is nothing to be done in this case except order a dismissal of the appeal for a failure to comply with the law, and it is so ordered. Art. 929, C.C.P. 1911; Art. 2114, R.S. 1911.
Dismissed. *Page 402